Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
This application, Serial No. 16/372,819 (PGPub: US2019/0234968) was filed 04/02/2019. This application is a Continuation of 15/254,146, filed 09/01/2016, now Patent 10,295,549, which is a Continuation of 13/203,333, now Patent 9,463,458, which is a 371 of PCT/US10/25964 filed 03/02/2010, which claims benefit of U.S. Provisional Patent Application 61/156,717 filed 03/02/2009 and claims benefit of 61/156,734 filed 03/02/2009.
Information Disclosure Statements
No Information Disclosure Statements have been filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,295,549. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 549 recites a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the platelet-rich fraction” at line 5 and there is insufficient antecedent basis for this limitation as no platelet-rich fraction has been mentioned. Furthermore, it is unclear if the fraction mentioned at parts (c) and (e) are referring to the platelet-rich fraction or a different fraction from the sample.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ben-Shachar (US 2004/0048236, Pub Date: 03/11/2004, hereinafter “Ben”).
Regarding claim 1, Ben teaches throughout the publication a method of processing a sample from a subject (abstract), the method comprising the steps of: (a) obtaining a sample from the subject (paragraphs 0009 and 0055); (b) adding a reagent to the sample (paragraphs 0024-0025 and 0071); (c) obtaining from the sample a fraction comprising unlysed cells (paragraph 0080); (d) combining the platelet-rich fraction with a staining solution (paragraphs 0065-0068); and (e) quantifying an amount or activity of a mitochondrial protein within the concentrated fraction from the subject (paragraphs 0009 and 0081-0088). 
Regarding claim 2, Ben teaches the method wherein the sample is a tissue sample (paragraph 0042). 

Regarding claim 5, Ben teaches the method wherein the fraction comprises a platelet-rich fraction (paragraph 0080). 
Regarding claim 6, Ben teaches the method wherein obtaining the fraction comprises centrifugation (paragraph 0080). 
Regarding claims 7-8, Ben teaches the method wherein the mitochondrial protein comprises a mitochondrial electron transport chain enzyme such as cytochrome oxidase (paragraph 0047). 
Regarding claim 9, Ben teaches a method of processing a liquid sample from a subject suspected of having a neurodegenerative disease (abstract), the method comprising the steps of: (a) obtaining the liquid sample from the subject suspected of having a neurodegenerative disease (paragraphs 0009 and 0055) and ; (b) isolating from the liquid sample a fraction comprising unlysed cells (paragraph 0080); (c) quantifying the amount or activity of a mitochondrial target moiety in the fraction by transferring the sample to a centrifugal device to sediment the unlysed cells within the centrifugal device (paragraphs 0058 and 0067); and (d) comparing the amount or activity of the mitochondrial target moiety in the fraction with the amount or activity of the mitochondrial target moiety in a standard (paragraph 0041). 
Regarding claims 10-11, Ben teaches the method wherein the mitochondrial protein comprises a mitochondrial electron transport chain enzyme such as cytochrome oxidase (paragraph 0047). 

Regarding claim 14, Ben teaches the method wherein the liquid sample comprises at least one of plasma and whole blood (paragraphs 0010 and 0058). 
Regarding claim 15, Ben teaches the method further comprising staining the fraction prior to step (c) (paragraphs 0065-0068). 
Regarding claim 16, Ben teaches a method of processing a liquid sample from a subject suspected of having a neurodegenerative disease (abstract), the method comprising the steps of: (a) obtaining a liquid sample from the subject (paragraphs 0009 and 0055); (b) adding a reagent to the liquid sample (paragraphs 0024-0025 and 0071); (c) centrifuging the liquid sample to obtain a fraction comprising unlysed cells (paragraph 0080); (d) combining the fraction with a staining solution, wherein the staining solutions reactions with a target mitochondrial protein (paragraphs 0065-0068); (e) measuring the amount or activity of the stained target mitochondrial protein in the fraction (paragraph 0009 and 0081-0088); and (f) comparing results of the measurements from the fraction from the subject with measurements in a standard (paragraph 0041). 
Regarding claim 17, Ben teaches the method further comprising concentrating the stained fraction within a device comprising an optical measurement chamber (paragraph 0067).
Regarding claim 18, Ben teaches the method wherein measuring the amount or activity of the stained target mitochondrial protein occurs within the device (paragraph 0067). 
Regarding claim 20, Ben teaches the method wherein the target mitochondrial protein comprises a mitochondrial electron transport chain enzyme (paragraph 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Shachar (US 2004/0048236, Pub Date: 03/11/2004, hereinafter “Ben”) as applied to claims 1, 9 and 16 above, and further in view of Sumida et al. (US 2007/0253940, Pub Date: 11/01/2007, hereinafter “Sumida”).
Regarding claims 3, 12 and 19, while Ben teaches that the reagent is added to the liquid sample prior to isolation of the fraction (paragraphs 0024-0025 and 0071) the reference fails to teach that the reagent comprises an anticoagulant. However, Sumida teaches throughout the publication method for treating and preparing platelet-rich plasma (abstract and paragraphs 0014-0015). More specifically, Sumida teaches that when preparing platelet-rich plasma, since the collected whole blood is left intact to coagulate, an anticoagulant such as acid citric dextrose is desired to be added early after blood collection (paragraph 0026). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of invention to incorporate as the reagent in the method of Ben, an anticoagulant as taught by Sumida because it would have been desirable to prepare the blood sample in a manner that would allow the platelet-rich plasma to be readily available for analyzing since Sumida further describes blood samples used without anticoagulant were coagulated and the platelet-rich plasma could not be obtained (Sumida, paragraph 0067). Furthermore, Ben is generic regarding the reagents used to prepare the blood sample (paragraph 0071) and therefore one skilled in the art would have been motivated to incorporate desired buffers, solutions and reagents in order to prepare the sample for the desired analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.